The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of March 01, 2022. By amendment of March 1, 2022 the Applicant amended claims 1 and 19. Therefore, claims 1-20 remain active in the application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 provided  with the amendment of March 1, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama (US Patent Publication 2002/0113781 A1) in view of Morita (US Patent Publication 2006/0092149 A1) and further in view of Tamura (US Patent Publication 2022/0011998 A1).    
	In regard of claim 1,  Ishiyama discloses a display device comprising: a display panel comprising a plurality of pixels (See at least Figure 1 of Ishiyama illustrating a display panel (20) comprising plurality of pixels as discussed in paragraphs [0033, 0050, 0064]); and a panel driver configured to receive input data, and to drive the display panel based on the input data (See at least Figure 1 of Ishiyama discloses a panel driver (28, 22, 30) as discussed in paragraphs [0064-0066]), wherein the panel driver comprises: an image detector configured to detect a still image data portion in the input data by determining whether at least a portion of the input data represents a still image (See Figures 1, 2, 5, 9 of Ishyama illustrating an image detector (28) which performs detection of a still image data (22B) in the input data as also discussed in paragraphs [0067, 0081]); and a command decoder configured to extract command data from the input data by decoding the still image data portion in which the command data are encoded (See at least Figure 9 of Ishiyama illustrating command decoder (114) which extracts command data as discussed in paragraphs [0130-0134] ). 
	However, the reference to Ishyama does not specifically discuss a partial still image detector.
	In the same field of endeavor Morita discloses partial still image detector (220, 260) as shown in Figure 4 and discussed in paragraph [0164].
	However, the combination of Ishvama and Morita does not specifically discuss that “input data comprises the command data and the still image data portion”>
	In the same field of endeavor, Tamura discloses the display (20) with a command decoder (24) which receives input data from (10) comprising the combination of command data and still image data (XRD, XWR, AO, XRES, XCS) as illustrated at least in Figure 1 and discussed in paragraphs and discussed in paragraphs [0051-0055].  
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a partial still image detector shown by Morita with the display device shown by Ishiyama and Tamura in order to prevent the display data of a larger screen size be held in the memory and the deterioration of the image quality be suppressed. 
	In regard of claim 2, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein, when the portion of the input data in a second frame is the same as the portion of the input data in a first frame, the partial still image detector detects the portion of the input data as the still image data portion (See at least abstract, paragraphs [0067, 0068, 0085] of Ishiyama discussing portions of the input data of different frames). 
	In regard of claim 3, Ishiyama, Morita and Tamura further disclose the display device of claim 2, wherein the panel driver is configured to receive the input data comprising the still image data portion in which the command data are encoded in one or more subsequent frames, and wherein, to decode the still image data portion in which the command data are encoded, the command decoder is configured to calculate a difference between the still image data portion in the second frame and the still image data portion in which the command data are encoded in each of the one or more subsequent frames (See at least Figures 1, and 9 of Ishiyama illustrating the display device (10) with the panel driver (28) comprises still image data portions encoded (14) as discussed in paragraph [0078] and the command decoder (114) calculates difference still image data in frames [0130, 0147, 0149] of Ishiyama).
	In regard of claim 7, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein the command data are encoded in the still image data portion such that values of the command data are respectively added to sub-pixel image data included in the still image data portion (See at least paragraphs [0175, 0222] of Morita discussing values for sub-pixel image data). 
	In regard of claim 8, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein the command data are encoded in the still image data portion such that a same one of values of the command data is added to sub-pixel image data of each pixel image data included in the still image data portion (See rejection of claim 7 provided above). 
	In regard of claim 9, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein the command data are encoded in the still image data portion such that the command data are added to the still image data portion, and wherein values of the command data added to the still image data portion are within a command data bit range (See at least Figure 2 of Ishiyama illustrating encoder (14) which encodes the still image data as discussed in paragraph [078]) . 
	In regard of claim 10, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein the panel driver further comprises a driving frequency decider configured to determine a driving frequency for a partial panel region of the display panel corresponding to the still image data portion as a low frequency lower than a normal driving frequency by analyzing the still image data portion when the still image data portion is detected (See at least paragraphs [0160, 0218] of Morita discussing usage of lower frequency for the still image data). 
	In regard of claim 11, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein the still image data portion in which the command data are encoded corresponds to image data for a partial panel region of the display panel, and wherein the partial panel region is configured to display the still image, and has a fixed position (See at least Figures 5, 6 of Ishiyama illustrating a partial display region (22B) for displaying the still image as discussed in paragraph [0081]). 
	In regard of claim 12, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein the partial still image detector comprises: a representative value register configured to store a previous representative value of the portion of the input data in a previous frame before the still image data portion is detected (See at least Figure 3 of Morita illustrating a register (40) configured to store value of input data as discussed in paragraphs [0147-0148]), and to store a still image representative value of the still image data portion after the still image data portion is detected (See at least Figure 3 of Morita illustrating storing of image data in (44) as discussed in paragraphs [0147, 0150]); and a still image detecting block configured to calculate a current representative value of the portion of the input data in a current frame, to determine whether the portion of the input data represents the still image by comparing the current representative value with the previous representative value before the still image data portion is detected (See Figures 1, 2, 5, 9 of Ishiyama illustrating an image detector (28) which performs detection of a still image data (22B) and calculation of a current representative value of the portion of the input data in the current frame in the input data as also discussed in paragraphs [0067, 0081]), and to determine whether the portion of the input data represents the still image by determining whether a difference between the current representative value and the still image representative value is within a reference representative value range corresponding to a command data bit range after the still image data portion is detected (See at least Figure 10 of Ishiyama illustrating determination portion (64, 220) which determines difference in corresponding data as discussed in paragraph [0156]). 
	In regard of claim 13, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein the panel driver further comprises: a data portion storage configured to store the portion of the input data in a previous frame before the still image data portion is detected, and to store the still image data portion after the still image data portion is detected (See Figure 10 of Ishiyama illustrating a panel driver (200) comprising a data portion storage (210) for storing a portion of the still image data as discussed in paragraphs [0155-0156]), and wherein the partial still image detector comprises: a still image detecting block configured to determine whether the portion of the input data represents the still image by comparing the portion of the input data in a current frame with the portion of the input data in the previous frame stored in the data portion storage before the still image data portion is detected, and to determine whether the portion of the input data represents the still image by determining whether a difference between the portion of the input data in the current frame and the still image data portion stored in the data portion storage is within a command data bit range after the still image data portion is detected (See Figures 1, 2, 5, 9 of Ishyama illustrating the partial still image detector (28) which performs detection of a still image data (22B) representing the still image by determining whether a difference between the portion of the input data in the current frame in the input data as also discussed in paragraphs [0067, 0081]). 
	In regard of claim 14, Ishiyama, Morita and Tamura further disclose the display device of claim 13, wherein the command decoder is configured to extract the command data from the input data by subtracting the still image data portion stored in the data portion storage from the portion of the input data in the current frame (See Figure 9 of Ishiyama illustrating a command decoder (114) configured to extract the command data from the input data as discussed in paragraphs [0130, 0134]). 
	In regard of claim 15, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein the input data are divided into a plurality of partial input data respectively corresponding to a plurality of partial panel regions of the display panel, and wherein the still image data portion in which the command data are encoded are selected from among the plurality of partial input data representing the still image (See at least Figures 9, 11 illustrating the input data divided into plurality of partial input data corresponding to plurality of horizontal panel regions). 
	In regard of claim 16, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein partial input data representing a highest gray level from among the plurality of partial input data representing the still image is selected as the still image data portion in which the command data are encoded (See at least Figure 2 of Ishiyama illustrating encoder (12) which encodes command data including the still image selected as still image data (42)). 
	In regard of claim 17, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein the partial still image detector comprises: a data dividing block configured to divide the input data into a plurality of partial input data respectively corresponding to a plurality of partial panel regions of the display panel (See at least Figures 9 and 11 illustrating the partial still image detector (130) into a plurality of partial input data as discussed in paragraph [0134]); a plurality of representative value registers for the plurality of partial input data, each of the plurality of representative value registers configured to store a previous representative value of corresponding partial input data from among the plurality of partial input data in a previous frame before the corresponding partial input data are detected as the still image data portion, and to store a still image representative value of the still image data portion after the corresponding partial input data are detected as the still image data portion (See at least Figure 8 of Ishiyama illustrating plurality of registers (82) storing previous representative value); and a still image detecting block configured to calculate a current representative value of each of the plurality of partial input data in a current frame, to determine whether the corresponding partial input data represent the still image by comparing the current representative value of the corresponding partial input data with the previous representative value before the corresponding partial input data are detected as the still image data portion, and to determine whether the corresponding partial input data represent the still image by determining whether a difference between the current representative value of the corresponding partial input data and the still image representative value is within a reference representative value range corresponding to a command data bit range after the corresponding partial input data are detected as the still image data portion (See Figures 1, 2, 5, 9 of Ishiyama illustrating the partial still image detector (28) which performs detection of a still image data (22B) representing the still image by determining whether a difference between the portion of the input data in the current frame in the input data as also discussed in paragraphs [0067, 0081]). 
	In regard of claim 18, Ishiyama, Morita and Tamura further disclose the display device of claim 1, wherein the input data are divided into a plurality of partial input data respectively corresponding to a plurality of partial panel regions of the display panel (See at least Figure 11 of Ishiyama illustrating input data divided into plurality of input horizontal data), wherein the panel driver further comprises: a frame data storage configured to store each of the plurality of partial input data in a previous frame before each of the plurality of partial input data is detected as the still image data portion, and to store the still image data portion after each of the plurality of partial input data is detected as the still image data portion, and wherein the partial still image detector comprises: a data dividing block configured to divide the input data into the plurality of partial input data (See at least Figures  9, 10 of Ishiyama illustrating the display driver comprising a frame data storage (210) with detector (220)); and a still image detecting block configured to determine whether each of the plurality of partial input data represents the still image by comparing each of the plurality of partial input data in a current frame with each of the plurality of partial input data in the previous frame stored in the frame data storage before each of the plurality of partial input data is detected as the still image data portion, and to determine whether each of the plurality of partial input data represents the still image by determining whether a difference between each of the plurality of partial input data in the current frame and the still image data portion stored in the frame data storage is within a command data bit range after each of the plurality of partial input data is detected as the still image data portion (See Figure 9-10 of Ishiyama illustrating still image detecting block (220) determining the difference between each of the plurality of partial input data (212) in the current frame and the still image data portion stored (24) in the frame data storage as discussed in paragraphs [0136-0137]). 
	In regard of claim 19, Ishiyama, Morita and Tamura further disclose a method of receiving image data and command data by a display device, the method comprising: receiving input data comprising the image data; detecting a still image data portion in the input data by determining whether at least a portion of the input data represents a still image; storing the still image data portion; receiving the input data comprising the image data in which the command data are encoded in the still image data portion; and extracting the command data from the input data by calculating a difference between the stored still image data portion and the still image data portion in which the command data are encoded (See rejection of claim 1 provided above). 
	In regard of claim 20, Ishiyama, Morita and Tamura further disclose a method of transferring image data and command data to a display device by a host processor, the method comprising: transferring input data comprising the image data to the display device; identifying a still image data portion in the input data; encoding the command data in the still image data portion; and transferring the input data comprising the image data in which the command data are encoded in the still image data portion to the display device (See rejection of claim 2 provided above).

Claims 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama (US Patent Publication Application 2002/0113781 A1) in view of Morita (US Patent Publication Application 2006/0092149 A1) and in view of Tamura (US Patent Publication 2022/0011998 A1) and further in view of Han (US Patent Publication Application 2016/0063948 A1).    
	In regard of claim 4, Ishiyama, Morita and Tamura further disclose the display device of claim 3, wherein the one or more subsequent frames comprise a third frame, one or more fourth frames, and a fifth frame, wherein a start pattern is encoded as the command data in the still image data portion in the third frame, wherein command data bits are encoded as the command data in the still image data portion in each of the one or more fourth frames (See at least Figure 4 of Ishiyama illustrating subsequent frames of the still image data portion and Figure 2 illustrating encoder (14) as discussed in paragraph [0078])
	However, the combination of Ishiyama, Morita and Tamura does not specifically discuss the display device wherein an error correction code is encoded as the command data in the still image data portion in the fifth frame. 
	In the same field of endeavor, Han discloses an error correction code encoded as command data in the still image as shown in Figure 5A-5B and discussed in paragraphs [0056-0057].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use an error-correcting code shown by Han with the display device shown by Ishiyama, Morita and Tamura in order to control processing or transfer of data through a channel included in or coupled to a display according to a predetermined protocol.
	In regard of claim 5, Ishiyama, Morita, Tamura and Han further disclose the display device of claim 3, wherein the one or more subsequent frames comprise a third frame, one or more fourth frames, and a fifth frame, wherein a start pattern and command data bits are encoded as the command data in the still image data portion in the third frame, wherein the command data bits are encoded as the command data in the still image data portion in each of the one or more fourth frames, and wherein the command data bits and an error correction code are encoded as the command data in the still image data portion in the fifth frame (See rejection of claim 4 provided above). 
	In regard of claim 6, Ishiyama, Morita, Tamura and Han further disclose the display device of claim 3, wherein the one or more subsequent frames are a single frame, and wherein a start pattern, command data bits, and an error correction code are encoded as the command data in the still image data portion in the single frame (See at least Figures 5A-5B of Han illustrating frame pattern and command data bits). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692